 1   G. Smith, M.A, J.D.
     1144 SE 53rd
 2
     Portland, OR 97215
 3
                                 UNITED STATES DISTRICT COURT
 4                                 FOR THE DISTRICT OF OREGON
 5
                                       MEDFORD DIVISION

 6
     G. SMITH,                       )                     CASE NO.: 117CV00712CL
 7                                   )
 8          Plaintiff,               )
                                     )                     MOTION TO EXTEND TIME TO
 9   v.                              )                     OBJECT TO FINDINGS AND
                                     )                     RECOMMENDATION;
10
     JILL LIMERICK, BARBARA WILT AND )
11          JAMES SANSONE            )
                                     )
12          Defendants.              )
13

14          Plaintiff requests an Order from the Court extending time to object to the Court’s

15   Findings and Recommendations granting Defendants’ Third Motion to Dismiss until November
16
     21, 2019 for good cause as follows.
17
            Plaintiff was ill for the last two weeks and unable to work. Accordingly, Plaintiff did not
18

19
     see notice of the Court’s Findings and Recommendations until late last week. Therefore,

20   Plaintiff requires additional time to submit an objection to the Court’s dispositive findings.
21          This motion, made pursuant to Fed. Rules Civ. Pro. 6(b)(1)(A), L.R. 16-3(a) and records
22
     on file with the Court, is not filed for the purpose of delay, will not impact any deadlines in this
23
     case and no party will be prejudiced by the granting of this motion.
24

25          Respectfully submitted this 21st day of October, 2019.

26

27
                                                           ___________________________________
28                                                         G. Smith, M.A., J.D.



                                              [Pleading Title] - 1
 1

 2

 3

 4                                     CERTIFICATE OF SERVICE
 5

 6   I hereby certify that on the above-stated date I caused to be served a true and correct copy of the
 7   above-stated motion electronically to Douglas McGeary and John Gerard and a copy by first
 8
     class postage prepaid to:
 9
     Barbara Wilt
10
     7826 Brookside Ave.
11   Sebastopol, CA 94572

12
                                                           ___________________________________
13
                                                           G. Smith, M.A., J.D.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                              [Pleading Title] - 2
